Exhibit 10.3

 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT (this “Agreement”) is made this 15th day of July, 2005,
among the Grantors listed on the signature pages hereof and those additional
entities that hereafter become parties hereto by executing the form of
Supplement attached hereto as Annex 1 (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO FOOTHILL, INC., in
its capacity as administrative agent for the Lender Group and the Bank Product
Providers (together with its successors and assigns in such capacity, “Agent”).
 
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, including all schedules thereto, the “Credit Agreement”) among PORTRAIT
CORPORATION OF AMERICA INC., a Delaware corporation (“Parent Guarantor”), PCA
LLC, a Delaware limited liability company (“PCA”), each of PCA’s subsidiaries
signatory thereto (such Subsidiaries, together with PCA, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders” (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the“Lenders”), and Agent, the Lender Group is
willing to make certain financial accommodations available to Borrowers from
time to time pursuant to the terms and conditions thereof, and
 
WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and the other Loan Documents, and
 
WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make and extend
the financial accommodations to Borrowers as provided for in the Credit
Agreement, Grantors have agreed to grant a continuing security interest in and
to the Collateral in order to secure the prompt and complete payment, observance
and performance of, among other things, (a) the obligations of Grantors arising
from this Agreement, the Credit Agreement, and the other Loan Documents,
including, without limitation, under the Guaranty other than any Obligations
arising pursuant to a Loan Document which expressly provides that such
Obligations are unsecured, (b) all Bank Product Obligations, and (c) all
Obligations (including, without limitation, any interest, fees or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding), plus, to the extent provided in the Loan Documents, reasonable
attorneys fees and expenses if the obligations represented thereunder are
collected by law, through an attorney-at-law, or under advice therefrom (clauses
(a), (b), and (c) being hereinafter referred to as the “Secured Obligations”),
by the granting of the security interests contemplated by this Agreement, and
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.  Defined Terms. All capitalized terms used herein (including, without
limitation, in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Credit Agreement. In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:
 

--------------------------------------------------------------------------------


(a)  “Agent” has the meaning set forth in the preamble hereto.
 
(b)  “Agreement” has the meaning set forth in the preamble hereto.
 
(c)  “Books” has the meaning set forth in Section 2.
 
(d)  “Borrower” and “Borrowers” have the meaning set forth in the recitals
hereto.
 
(e)  “Chattel Paper” has the meaning set forth in Section 2.
 
(f)  “Code” means the New York Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
 
(g)  “Collateral” has the meaning set forth in Section 2.
 
(h)  “Commercial Tort Claims” has the meaning set forth in Section 2.
 
(i)  “Copyrights” means all of the following (whether now owned or hereafter
adopted or acquired by a Grantor): copyrights and copyright registrations,
including, without limitation, the copyright registrations and recordings
thereof and all applications in connection therewith listed on Schedule 1
attached hereto and made a part hereof, and (i) all restorations, reversions,
renewals or extensions thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable under and with respect thereto, including,
without limitation, payments under all Intellectual Property Licenses entered
into in connection therewith and damages and payments for past or future
infringements thereof, (iii) the right to sue for past, present and future
infringements thereof, and (iv) all of each Grantor’s rights corresponding
thereto throughout the world.
 
(j)  “Copyright Security Agreement” means each Copyright Security Agreement
among Grantors, or any of them, and Agent, for the benefit of the Lender Group
and the Bank Product Providers, in substantially the form of Exhibit A attached
hereto.
 
(k)  “Credit Agreement” has the meaning set forth in the recitals hereto.
 
(l)  “General Intangibles” has the meaning set forth in Section 2.
 
(m)  “Grantor” and “Grantors” have the meanings set forth in the preamble
hereto.
 
(n)  “Intellectual Property” means any and all Intellectual Property Licenses,
Patents, Copyrights, Trademarks, the goodwill associated with such Trademarks,
trade secrets and customer lists.
 
(o)  “Intellectual Property Licenses” means rights under or interest in any
patent, trademark, copyright or other intellectual property, including software
license agreements with any other party, whether the applicable Grantor is a
licensee or licensor under any such license agreement, including, without
limitation, the license agreements listed on Schedule 2 attached hereto and made
a part hereof, and the right to use the foregoing in connection with the
enforcement of the Lender Group’s rights under the Loan Documents, including,
without limitation, the right to prepare for sale and sell any and all Inventory
and Equipment now or hereafter owned by any Grantor and now or hereafter covered
by such licenses.
 
2

--------------------------------------------------------------------------------


(p)  “Investment Related Property” means (i) investment property (as that term
is defined in the Code), and (ii) all of the following regardless of whether
classified as investment property under the Code: all Pledged Interests, Pledged
Operating Agreements, and Pledged Partnership Agreements.
 
(q)  “Lenders” has the meaning set forth in the recitals hereto.
 
(r)  “Negotiable Collateral” has the meaning set forth in Section 2.
 
(s)  “Parent Guarantor” has the meaning set forth in the recitals hereto.
 
(t)  “Patents” means all of the following (whether now owned or hereafter
adopted or acquired by a Grantor): patents and patent applications, including,
without limitation, the patents and patent applications listed on Schedule 3
attached hereto and made a part hereof, and (i) all reissues, continuations,
continuations-in-part, substitutes, extensions or renewals thereof and
improvements thereon, (ii) all income, royalties, damages and payments now and
hereafter due and/or payable under and with respect thereto, including, without
limitation, payments under all Intellectual Property Licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (iii) the right to sue for past, present and future infringements
thereof, and (iv) all of each Grantor’s rights corresponding thereto throughout
the world.
 
(u)  “Patent Security Agreement” means each Patent Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Providers, in substantially the form of Exhibit B attached hereto.
 
(v)  “PCA” has the meaning set forth in the recitals hereto.
 
(w)  “Pledged Companies” means, each Person listed on Schedule 4 hereto as a
“Pledged Company”, together with each other Person, all or a portion of whose
Stock, is acquired or otherwise owned by a Grantor after the Closing Date and,
pursuant to the Loan Documents, is required to be pledged to Agent hereunder.
 
(x)  “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock now or hereafter owned by such Grantor, regardless of
class or designation, in each of the Pledged Companies, and all substitutions
therefor and replacements thereof, all proceeds thereof and all rights relating
thereto, including, without limitation, any certificates representing the Stock,
the right to request after the occurrence and during the continuation of an
Event of Default that such Stock be registered in the name of Agent or any of
its nominees, the right to receive any certificates representing any of the
Stock and the right to require that such certificates be delivered to Agent
together with undated powers or assignments of investment securities with
respect thereto, duly endorsed in blank by such Grantor, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.
 
(y)  “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.
 
(z)  “Pledged Notes” has the meaning set forth in Section 5(g).
 
(aa)  “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of the
Pledged Companies that are limited liability companies.
 
3

--------------------------------------------------------------------------------


(bb)  “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships, if any.
 
(cc)  “Proceeds” has the meaning set forth in Section 2.
 
(dd)  “Records” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
 
(ee)  “Secured Obligations” has the meaning set forth in the recitals hereto.
 
(ff)  “Security Interest” has the meaning set forth in Section 2.
 
(gg)  “Supporting Obligations” has the meaning set forth in Section 2.
 
(hh)  “Trademarks” means all of the following (whether now owned or hereafter
adopted or acquired by a Grantor): trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including, without limitation, the trade names,
registered trademarks, trademark applications, registered service marks and
service mark applications listed on Schedule 5 attached hereto and made a part
hereof, and (i) all extensions, amendments and renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, including, without limitation, payments under
all Intellectual Property Licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iii) the right to sue for past, present and future infringements and dilutions
thereof, (iv) the goodwill of each Grantor’s business symbolized by the
foregoing and connected therewith, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.
 
(ii)  “Trademark Security Agreement” means each Trademark Security Agreement
among Grantors, or any of them, and Agent, for the benefit of the Lender Group
and the Bank Product Providers, in substantially the form of Exhibit D attached
hereto.
 
(jj)  “URL” means “uniform resource locator,” an internet web address.
 
2.  Grant of Security. Each Grantor hereby unconditionally grants, assigns and
pledges to Agent (and its agents and designees), for the benefit of the Lender
Group and the Bank Product Providers, a continuing security interest in all
personal property, of such Grantor whether now owned or hereafter acquired or
arising and wherever located (hereinafter referred to as the “Security
Interest”), including, without limitation, such Grantor’s right, title, and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the “Collateral”):
 
(a)  all of such Grantor’s Accounts;
 
(b)  all of such Grantor’s books and records (including all of its Records
indicating, summarizing, or evidencing its assets (including the Collateral) or
liabilities, all of its Records relating to its business operations or financial
condition, and all of its goods or General Intangibles related to such
information) (“Books”);
 
(c)  all of such Grantor’s chattel paper (as that term is defined in the Code)
and, in any event, including, without limitation, tangible chattel paper and
electronic chattel paper (“Chattel Paper”);
 
(d)  all of such Grantor’s interest with respect to any Deposit Account;
 
(e)  all of such Grantor’s Equipment and fixtures;
 
4

--------------------------------------------------------------------------------


(f)  all of such Grantor’s general intangibles (as that term is defined in the
Code) and, in any event, including, without limitation, payment intangibles,
contract rights, rights to payment, rights arising under common law, statutes,
or regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark), Patents, Trademarks, Copyrights, URLs and domain
names, industrial designs, other industrial or Intellectual Property or rights
therein or applications therefor, whether under license or otherwise, rights in
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, rights in computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, uncertificated
securities, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction (“General Intangibles”);
 
(g)  all of such Grantor’s Inventory;
 
(h)  all of such Grantor’s Investment Related Property; provided, however, in no
event shall the Collateral include, and no Grantor shall be deemed to have
granted a security interest in, any of such Grantor’s right, title or interest
in any of the outstanding capital Stock of or other ownership interests in a
Controlled Foreign Corporation in excess of 65% of the voting power of all
classes of capital stock or other ownership interests in such Controlled Foreign
Corporation entitled to vote; provided that immediately upon the amendment of
the IRC to allow the pledge of a greater percentage of the voting power of
capital Stock of or other ownership interests in a Controlled Foreign
Corporation without adverse tax consequences to the Grantors, the Collateral
shall include, and each Grantor shall be deemed to have granted a security
interest in, such greater percentage of the capital Stock of or other ownership
interests in each Controlled Foreign Corporation;
 
(i)  all of such Grantor’s letters of credit, letter of credit rights,
instruments, promissory notes, drafts, and documents (as such terms may be
defined in the Code) (“Negotiable Collateral”);
 
(j)  all of such Grantor’s rights in respect of supporting obligations (as such
term is defined in the Code), including letters of credit and guaranties issued
in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments, or Investment Related Property (“Supporting Obligations”);
 
(k)  all of such Grantor’s interest with respect to any commercial tort claims
(as that term is defined in the Code) listed on Schedule 6 attached hereto, any
update or supplement thereto or any other schedule or notice at any time
delivered to Agent with regard to any commercial tort claim of any Grantor
(“Commercial Tort Claims”);
 
(l)  all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group;
 
(m)  all life insurance policies owned by such Grantor with respect to any of
its officers or employees;
 
(n)  all of the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance or commercial tort claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, Commercial Tort Claims, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the property of Grantors, any rebates or refunds, whether
for taxes or otherwise, and all proceeds of any such proceeds, or any portion
thereof or interest therein, and the proceeds thereof, and all proceeds of any
loss of, damage to, or destruction of the above, whether insured or not insured,
and, to the extent not otherwise included, any indemnity, warranty, or guaranty
payable by reason of loss or damage to, or otherwise with respect to any of the
foregoing Collateral (the “Proceeds”). Without limiting the generality of the
foregoing, the term "Proceeds" includes whatever is receivable or received when
Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes, without limitation, proceeds of any indemnity or guaranty payable to
any Grantor or Agent from time to time with respect to any of the Investment
Related Property.
 
5

--------------------------------------------------------------------------------


Notwithstanding the foregoing, “Collateral” shall not include (x) any rights or
interests in any lease, license (including Intellectual Property Licenses),
contract, or agreement, as such, or the assets subject thereto if under the
terms of such lease, license, contract, or agreement, or applicable law with
respect thereto, the valid grant of a security interest or lien therein or in
such assets to Agent is prohibited and such prohibition has not been or is not
waived or the consent of the other party to such lease, license, contract, or
agreement has not been or is not otherwise obtained or under applicable law such
prohibition cannot be waived and (y) any application for a Trademark that may be
deemed invalidated, cancelled or abandoned to due to the grant and/or
enforcement of a security interest therein unless and until such time as the
grant and/or enforcement of such security interest will not affect the status or
validity of such Trademark; provided, that the foregoing exclusion shall in no
way be (i) construed to apply if any such prohibition would be rendered
ineffective under the Code or other applicable law (including the Bankruptcy
Code) or principles of equity, (ii) construed so as to limit, impair or
otherwise affect Agent’s unconditional continuing security interests in and
liens upon any rights or interests of Grantors in or to the proceeds thereof,
including monies due or to become due under any such lease, license, contract,
or agreement (including any Accounts), in each case, that are not subject to
such prohibitions, or (iii) construed to apply at such time as the condition
causing such prohibition shall be remedied and, to the extent severable,
“Collateral” shall include any portion of such lease, license, contract,
agreement or assets subject thereto that does not result in such prohibition.
 
3.  Security for Obligations. This Agreement and the Security Interest created
hereby secures the payment and performance of all the Secured Obligations,
whether now existing or arising hereafter. Without limiting the generality of
the foregoing, this Agreement secures the payment of all amounts which
constitute part of the Obligations and would be owed by Grantors, or any of
them, to Agent, the Lender Group, the Bank Product Providers or any of them, but
for the fact that they are unenforceable or not allowable due to the existence
of an Insolvency Proceeding involving any Grantor.
 
4.  Grantors Remain Liable. Anything herein to the contrary notwithstanding, (a)
each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including, without limitation, the Pledged Operating
Agreements and the Pledged Partnership Agreements, to perform all of the duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Agent or any other member of the Lender Group of
any of the rights hereunder shall not release any Grantor from any of its duties
or obligations under such contracts and agreements included in the Collateral,
and (c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Credit Agreement, or any other Loan
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Credit Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, it
is the intention of the parties hereto that record and beneficial ownership of
the Pledged Interests, including, without limitation, all voting, consensual,
and dividend rights, shall remain with the applicable Grantor unless an Event of
Default shall exist and until Agent shall notify the applicable Grantor of
Agent's exercise of voting, consensual, and/or dividend rights with respect to
the Pledged Interests pursuant to Section 15 hereof.
 
6

--------------------------------------------------------------------------------


5.  Representations and Warranties. Each Grantor hereby represents and warrants
as follows:
 
(a)  The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement or a written notice provided to Agent pursuant to
Section 6.5 of the Credit Agreement.
 
(b)  Schedule 7 attached hereto sets forth all Real Property owned by Grantors
as of the Closing Date.
 
(c)  The Grantors own, license or otherwise possess the right to use all
Intellectual Property Rights material to the conduct of their businesses as
currently contemplated. As of the Closing Date, no Grantor has any interest in,
or title to, any registered United States Copyrights, written Intellectual
Property Licenses, issued United States Patents, United States Patent
applications, registered United States Trademarks or United States Trademark
applications except as set forth on Schedules 1, 2, 3 and 5, respectively,
attached hereto. The Copyrights, Intellectual Property Licenses, Patents and
Trademarks set forth on Schedules 1, 2, 3, and 5 constitute a true, correct and
complete listing of all registered United States Copyrights, written
Intellectual Property Licenses, issued United States Patents, United States
Patent applications, registered United States Trademarks and United States
Trademark applications, respectively, that are material to the conduct of the
business of any Grantor. This Agreement is effective to create a first priority
perfected Lien on such Copyrights, Intellectual Property Licenses, Patents and
Trademarks and, upon filing of the Copyright Security Agreement with the United
States Copyright Office and filing of the Patent Security Agreement and the
Trademark Security Agreement with the United States Patent and Trademark Office,
and the filing of appropriate financing statements in the jurisdictions listed
on Schedule 8 hereto, all action necessary or desirable to protect and perfect
the Security Interest in and to on each Grantor’s Patents, Trademarks, and
Copyrights has been taken to the extent a security interest therein can be
perfected by such filings.
 
(d)  This Agreement creates a valid security interest in the Collateral of such
Grantor, to the extent a security interest therein can be created under the Code
, securing the payment and performance of the Secured Obligations. Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the Code, all filings necessary or desirable to
perfect and protect the security interest created hereby will have been taken
upon the filing of financing statements listing such Grantor, as a debtor, and
Agent, as secured party, in the jurisdictions listed next to such Grantor’s name
on Schedule 8 attached hereto. Upon the making of such filings, Agent shall have
a first priority perfected security interest in the Collateral of such Grantor
to the extent such security interest can be perfected by the filing of a
financing statement under the Code.
 
(e)  Except for the Security Interest created hereby, (i) such Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 4 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 4 hereto as supplemented or
modified by any Pledged Interests Addendum or any Supplement to this Agreement;
(iii) such Grantor has the right and requisite authority to pledge, the
Investment Related Property pledged by such Grantor to Agent as provided herein;
(iv) all actions necessary or desirable to perfect, establish the first priority
of, or otherwise protect, Agent’s Liens in the Investment Related Property that,
pursuant to the Credit Agreement, are required to be taken, and the proceeds
thereof, will have been duly taken, (A) upon the execution and delivery of this
Agreement, (B) upon the taking of possession by Agent (or its agent or designee)
of any certificates constituting the Pledged Interests, to the extent such
Pledged Interests are represented by certificates, together with undated powers
endorsed in blank by such Grantor, (C) upon the filing of financing statements
in the applicable jurisdiction set forth on Schedule 8 attached hereto (as
supplemented from time to time) for such Grantor with respect to the Pledged
Interests of such Grantor that are not represented by certificates, and (D) with
respect to any Securities Accounts for which, pursuant to the Credit Agreement,
a Control Agreement is required to be delivered to Agent, upon the delivery of
Control Agreements with respect thereto; and (v) such Grantor has delivered to
and deposited with Agent (or, with respect to any Pledged Interests created
after the Closing Date, will deliver and deposit in accordance with Sections
6(a) and 8 hereof) all certificates representing the Pledged Interests owned by
such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers endorsed in blank with respect to such
certificates.
 
7

--------------------------------------------------------------------------------


(f)  Except as otherwise provided under Sections 5(c), 5(d) or 5(e), no consent,
approval, authorization, or other order or other action by, and no notice to or
filing with, any Governmental Authority or any other Person is required (i) for
the grant of a Security Interest by such Grantor in and to the Collateral
pursuant to this Agreement or for the execution, delivery, or performance of
this Agreement by such Grantor, or (ii) for the exercise by Agent of the voting
or other rights provided for in this Agreement with respect to the Investment
Related Property or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required by in connection with such disposition of
Investment Related Property by any Pledged Operating Agreement, Pledged
Partnership Agreement, the Code or laws affecting the offering and sale of
securities generally. No material Intellectual Property License to which such
Grantor is a party requires any consent for such Grantor to grant the Security
Interest granted hereunder in such Grantor’s right, title or interest in or to
any Copyrights, Patents, Trademarks or Intellectual Property Licenses.
 
(g)  Except as disclosed to Agent in writing, there is no material default,
breach, violation or event of acceleration existing under any promissory note
(as defined in the Code) constituting Collateral and pledged hereunder (the
“Pledged Notes”) and no event has occurred or circumstance exists which, with
the passage of time or the giving of notice, or both, would constitute a
default, breach, violation or event of acceleration under the Pledged Notes.
Such Grantor, if it is an obligee under a Pledged Note, has not, to the best
knowledge of such Grantor, waived any default, breach, violation or event of
acceleration under such Pledged Notes. The proceeds of the loans evidenced by
the Pledged Notes have been fully disbursed and such Grantor has no obligation
to make any future advances or other disbursements under or in respect of the
Pledged Notes.
 
(h)  Such Grantor has made in good faith and in accordance with the procedures
and regulations of the United States Copyright Office and the United States
Patent and Trademark Office, as applicable, all payments, filings and
recordations necessary to protect and maintain its interest in the Intellectual
Property identified on Schedules 1, 2, 3 and 5 in the United States in a manner
sufficient to claim in the public record such Grantor’s ownership thereof,
including (i) making all reasonably necessary registration, maintenance, and
renewal fee payments; and (ii) filing all reasonably necessary documents,
including all material applications for registration of such Intellectual
Property.
 
(i)  Such Grantor has and reasonably enforces a policy requiring all employees,
consultants and contractors likely to participate in the development or creation
of material Intellectual Property to execute appropriate assignment agreements,
pursuant to which each such employee, consultant or contractor has assigned to
such Grantor all of its rights, including all rights in Intellectual Property,
in and to all ideas, inventions, processes, works of authorship and other work
products that are material to such Grantor’s business and that were conceived,
created, authored or developed in the course of such employee’s, consultant’s or
contractor’s employment or engagement by such Grantor. To the best knowledge of
such Grantor, no past or present employee or contractor of such Grantor has any
ownership interest, license, permission or other right in or to any Intellectual
Property that is material to the conduct of any such Grantor’s business.
 
(j)  Such Grantor has taken all actions reasonably necessary to protect the
confidentiality of the Intellectual Property that is material to the conduct of
its business, including (A) protecting the secrecy and confidentiality of its
confidential information and trade secrets by having and enforcing a policy
requiring all current employees, consultants, licensees, vendors and contractors
to execute appropriate confidentiality agreements; (B) taking all actions
reasonably necessary to ensure that no trade secret falls or has fallen into the
public domain; and (C) protecting the secrecy and confidentiality of the source
code of all computer software programs and applications of which it is the owner
or licensee by having and enforcing a policy requiring any licensees (or
sublicensees) of such source code to enter into license agreements with
appropriate use and non-disclosure restrictions.
 
8

--------------------------------------------------------------------------------


(k)  No claim against such Grantor has been made in writing and is continuing
or, to the best of such Grantor’s knowledge, threatened that the use by such
Grantor of any Intellectual Property that is material to the conduct of its
business does or may violate the intellectual property rights of any Person. To
the best of such Grantor’s knowledge, there is currently no infringement or
unauthorized use of any item of Intellectual Property contained on Schedules 1,
2, 3 or 5.
 
(l)  Other than those set forth on Schedule 6 hereto, no Grantor has any
Commercial Tort Claim with respect to which the amounts claimed thereunder
exceed $100,000 for any one such Commercial Tort Claim or $100,000 in the
aggregate for all such Commercial Tort Claims of all Grantors.
 
6.  Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent and the Lender Group that from and after the date of this Agreement and
until the date of termination of this Agreement in accordance with Section 22
hereof:
 
(a)  Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, Chattel Paper or Deposit Accounts, and if and to the extent
that perfection or priority of Agent's Security Interest is dependent on or
enhanced by possession or control, such Grantor, immediately upon the request of
Agent and in accordance with Section 8 but subject to the limitations set forth
herein or in the Credit Agreement, shall execute such other documents and
instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Related
Property, or Chattel Paper to Agent (or its agent or designee), together with
such undated powers endorsed in blank as shall be requested by Agent or grant
control of such Deposit Account, as applicable, to Agent (or its agent or
designee). Such Grantor hereby acknowledges and agrees that any such agent or
designee of Agent shall be deemed to be a “secured party” with respect to such
Collateral for all purposes.
 
(b)  Chattel Paper.
 
(i)  To the extent that the aggregate amount receivable by such Grantor
thereunder exceeds $100,000 in any one case or in the aggregate for all Chattel
Paper of all Grantors, the applicable Grantor(s) shall take all steps reasonably
necessary to grant Agent control of all electronic Chattel Paper in accordance
with the Code and all “transferable records” as that term is defined in Section
16 of the Uniform Electronic Transaction Act and Section 201 of the federal
Electronic Signatures in Global and National Commerce Act as in effect in any
relevant jurisdiction;
 
(ii)  If such Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Foothill, Inc., as Agent for the benefit of the Lender
Group and the Bank Product Providers pursuant to a Security Agreement dated as
of July 15, 2005.”
 
(c)  Control Agreements.
 
(i)  Except to the extent otherwise permitted by Section 6.12 of the Credit
Agreement, such Grantor shall obtain an authenticated Control Agreement, from
each bank holding a Deposit Account for such Grantor.
 
9

--------------------------------------------------------------------------------


(ii)  Except to the extent otherwise permitted by Section 6.12 of the Credit
Agreement, such Grantor shall obtain authenticated Control Agreements, from each
issuer of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities to or for
any Grantor.
 
(d)  Letter of Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit in the amount of $100,000 or more for any one such letter of
credit or $100,000 or more in the aggregate for all letters of credit with
respect to which any Grantor is a beneficiary, the applicable Grantor(s) shall
promptly (and in any event within 5 Business Days after becoming a beneficiary),
notify Agent thereof and, upon the request by Agent, use commercially reasonable
efforts to enter into a tri-party agreement with Agent and the issuer and/or
confirmation bank with respect to letter-of-credit rights (as that term is
defined in the Code) assigning such letter-of-credit rights to Agent and
directing all payments thereunder to Agent’s Account, all in form and substance
satisfactory to Agent in its Permitted Discretion.
 
(e)  Commercial Tort Claims. Such Grantor shall promptly (and in any event
within 2 Business Days of receipt thereof), notify Agent in writing upon
incurring or otherwise obtaining a Commercial Tort Claim after the date hereof
against any third party with respect to which the amounts claimed thereunder
exceed $100,000 for any one such Commercial Tort Claim or $100,000 in the
aggregate for all such Commercial Tort Claims of all Grantors, and, upon request
of Agent, promptly amend Schedule 6 to this Agreement, authorize the filing of
additional financing statements or amendments to existing financing statements
and do such other acts or things deemed necessary or desirable by Agent in its
Permitted Discretion to give Agent a first priority, perfected security interest
in any such Commercial Tort Claim.
 
(f)  Government Contracts. If any Account or Chattel Paper of such Grantor
arises out of a contract or contracts with the United States of America or any
department, agency, or instrumentality thereof, such Grantor shall promptly (and
in any event within 5 Business Days of the creation thereof) notify Agent
thereof in writing and, upon Agent’s request, execute any instruments or take
any steps reasonably required by Agent, in its Permitted Discretion, in order
that all moneys due or to become due under such contract or contracts shall be
assigned to Agent, for the benefit of the Lender Group and the Bank Product
Providers, and notice thereof given under the Assignment of Claims Act, as
amended (31 U.S.C. § 3727; 41 U.S.C. § 15), or other applicable law.
 
(g)  Intellectual Property.
 
(i)  Upon request of Agent, in order to facilitate filings with the United
States Patent and Trademark Office and the United States Copyright Office, such
Grantor shall execute and deliver to Agent one or more Copyright Security
Agreements, Trademark Security Agreements, and/or Patent Security Agreements to
evidence Agent's Lien on such Grantor's Patents, Trademarks, and/or Copyrights.
 
(ii)  Unless such Grantor reasonably determines that it is not commercially
reasonable to do so, such Grantor shall have the duty, (A) to promptly sue for
infringement, misappropriation, or dilution of any Intellectual Property and to
recover any and all damages for such infringement, misappropriation, or
dilution, (B) to prosecute diligently any trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use and
affidavits of incontestability. Any expenses incurred in connection with the
foregoing shall be borne by such Grantor. Notwithstanding the foregoing, such
Grantor further agrees not to abandon any Trademark, Patent, Copyright, or
Intellectual Property License that is necessary in the operation of any material
portion of such Grantor’s business without the prior written consent of Agent.
 
10

--------------------------------------------------------------------------------


(iii)  Such Grantor acknowledges and agrees that the Lender Group shall have no
duties with respect to the Trademarks, Patents, Copyrights, or Intellectual
Property Licenses. Without limiting the generality of this Section 6(g), such
Grantor acknowledges and agrees that no member of the Lender Group shall be
under any obligation to take any steps necessary to preserve rights in the
Trademarks, Patents, Copyrights, or Intellectual Property Licenses against any
other Person, but Agent may do so at its option from and after the occurrence of
an Event of Default, and all expenses incurred in connection therewith
(including, without limitation, reasonable fees and expenses of attorneys and
other professionals) shall be for the sole account of Borrowers and shall be
chargeable to the Loan Account;
 
(iv)  Such Grantor agrees to take all commercially reasonable steps, including
making all necessary payments and filings in connection with registration,
maintenance, and renewal of Copyrights, Trademarks, and Patents in the United
States Copyright Office, the United States Patent and Trademark Office, any
other appropriate government agencies in foreign jurisdictions or in any court,
to maintain its Intellectual Property Rights so long as such rights are material
to the conduct of such Grantor’s business. Such Grantor hereby agrees to take,
or cause to be taken, corresponding steps with respect to each new or acquired
Intellectual Property Right to which it or any of its Subsidiaries is now or
later becomes entitled that are material to the conduct of their businesses. Any
expenses incurred in connection with such activities shall be borne solely by
such Grantor. In the event any Grantor, either itself or through any agent,
employee, licensee, or designee, files an application for the registration of
any Patent or Trademark with the United States Patent and Trademark Office or
any similar office or agency, such Grantor shall, promptly upon any such filing,
comply with Section 6(g)(i) hereof. No Grantor shall, either itself or through
any agent, employee, licensee, or designee, file an application for the
registration of any Copyright with the United States Copyright Office or any
similar office or agency, except in compliance with the provisions of Sections
6(g)(v) through (vi).
 
(v)  Within 30 days of the end of each quarter, such Grantor shall provide Agent
with a written report of all new Copyrights, Patents and Trademarks that are
registered or the subject of pending applications for registrations, which were
acquired, generated or filed by such Grantor during such quarter. In each of the
foregoing cases, such Grantor shall cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such Copyright, Patent and Trademark registrations and applications
therefor as being subject to the security interests created thereunder.
 
(vi)  Upon receipt from the United States Copyright Office of notice of
registration of any Copyright(s), such Grantor shall promptly (but in no event
later than 10 Business Days following such receipt) notify Agent of such
registration by delivering, or causing to be delivered to Agent, via overnight
courier, electronic mail or telefacsimile at the addresses designated in the
Credit Agreement, documentation sufficient for Agent to perfect Agent’s Liens on
such Copyright(s).
 
(vii)  Such Grantor shall ensure that each of the representations and warranties
contained in Sections 5(h) through 5(j) hereof shall remain true and correct, in
all material respects, at all times.
 
(h)  Investment Related Property.
 
(i)  If such Grantor shall receive or become entitled to receive any Pledged
Interests after the Closing Date, it shall promptly (and in any event within 5
Business Days of receipt thereof) deliver to Agent a duly executed Pledged
Interests Addendum identifying such Pledged Interests.
 
(ii)  At any time that an Event of Default exists, all sums of money and
property paid or distributed in respect of the Investment Related Property which
are received by such Grantor shall be held by such Grantor in trust for the
benefit of Agent segregated from such Grantor’s other property, and such Grantor
shall deliver such property forthwith to Agent’s in the exact form received.
 
11

--------------------------------------------------------------------------------


(iii)  Such Grantor shall promptly deliver to Agent a copy of each material
notice or other communication received by it in respect of any Pledged
Interests.
 
(iv)  Such Grantor shall not make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests unless
such Grantor is permitted to do so pursuant to the Loan Documents.
 
(v)  Such Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or, at any time an Event of Default exists, any sale or
transfer thereof.
 
(vi)  As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, such Grantor
hereby represents, warrants and covenants that the Pledged Interests issued
pursuant to any such agreement (A) are not and shall not be dealt in or traded
on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Pledgor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.
 
(i)  Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property with a fair market value in
excess of $500,000, it will promptly (and in any event within 5 Business Days of
acquisition) notify Agent of the acquisition of such Real Property and will
grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a first priority Mortgage on each fee interest in Real Property now
or hereafter owned by such Grantor and shall deliver such other documentation
and opinions, in form and substance satisfactory to Agent in its Permitted
Discretion, in connection with the grant of such Mortgage as Agent shall request
in its Permitted Discretion, including, without limitation, title insurance
policies, financing statements, fixture filings and environmental audits and
such Grantor shall pay all recording costs, intangible taxes and other fees and
costs (including reasonable attorneys fees and expenses) incurred in connection
therewith. Such Grantor acknowledges and agrees that, to the extent permitted by
applicable law, all of its Collateral shall remain personal property regardless
of the manner of its attachment or affixation to Real Property.
 
(j)  Transfers and Other Liens. Such Grantor shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of its Collateral, except for Permitted Liens. The inclusion of Proceeds in
the Collateral shall not be deemed to constitute Agent’s consent to any sale or
other disposition of any of the Collateral except as expressly permitted in this
Agreement or the other Loan Documents.
 
(k)  Other Actions as to Any and All Collateral. Such Grantor shall promptly
(and in any event within 5 Business Days of acquiring or obtaining such
Collateral) notify Agent in writing upon (i) acquiring or otherwise obtaining
any Collateral (other than Intellectual Property Rights, which are governed by
Section 6(g) hereof) after the date hereof consisting of Investment Related
Property, Chattel Paper (electronic, tangible or otherwise) which pursuant to
Section 6(b) hereof is required to be under the control of Agent, documents (as
defined in the Code), promisorry notes (as defined in the Code) or instruments
(as defined in the Code) or (ii) any amount payable under or in connection with
any of the Collateral being or becoming evidenced after the date hereof by any
Chattel Paper which pursuant to Section 6(b) hereof is required to be under the
control of Agent, documents, promisorry notes or instruments, and, upon the
request of Agent and in accordance with Section 8 hereof but subject to any
limitations set forth in this Agreement, promptly execute such other documents
and instruments, or if applicable, deliver such Chattel Paper, documents,
promisorry notes, instruments or certificates evidencing any Investment Related
Property in accordance with Section 6 hereof and do such other acts or things
deemed necessary or desirable by Agent, in its Permitted Discretion, to protect
Agent’s Security Interest therein.
 
12

--------------------------------------------------------------------------------


(l)  Pledged Notes. Except in the ordinary course of such Grantor’s business,
consistent with past practices:
 
(i)  such Grantor will not waive or release any obligation of any party to the
Pledged Notes without the prior written consent of Agent;
 
(ii)  such Grantor will not take or omit to take any action or suffer or permit
any action to be omitted or taken, the taking or omission of which would result
in any right of offset against sums payable under the Pledged Notes;
 
(iii)  such Grantor shall give Agent copies of all material notices (including
notices of default) given or received with respect to the Pledged Notes promptly
after giving or receiving any such notice; and
 
(iv)  without Agent’s prior written consent, such Grantor shall not, and shall
not agree to, assign or surrender its rights and interests under the Pledged
Notes nor terminate, cancel, modify, change, supplement or amend the Pledged
Notes.
 
7.  Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.
 
(a)  Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.
 
(b)  Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder.
 
8.  Further Assurances.
 
(a)  Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or that Agent may reasonably
request, in order to perfect and protect any Security Interest granted or
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Collateral.
 
(b)  Each Grantor hereby authorizes the filing of such financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as may be necessary or as Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.
 
(c)  Each Grantor hereby authorizes Agent to file, transmit, or communicate, as
applicable, financing statements and amendments describing the Collateral as
“all personal property of debtor” or “all assets of debtor” or words of similar
effect, in order to perfect Agent’s security interest in the Collateral without
such Grantor’s signature. Each Grantor also hereby ratifies its authorization
for Agent to have filed in any jurisdiction any financing statements filed prior
to the date hereof.
 
13

--------------------------------------------------------------------------------


(d)  Each Grantor acknowledges that (prior to the termination of this Agreement
in accordance with the terms of the Loan Documents) it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement filed in connection with this Agreement without the
prior written consent of Agent, subject to such Grantor's rights under Section
9-509(d)(2) of the Code.
 
9.  Agent's Right to Perform Contracts. Upon the occurrence of an Event of
Default and during the continuation thereof, Agent (or its designee) may proceed
to perform any and all of the obligations of any Grantor contained in any
contract, lease, or other agreement and exercise any and all rights of any
Grantor therein contained as fully as such Grantor itself could.
 
10.  Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:
 
(a)  to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
 
(b)  to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;
 
(c)  to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
 
(d)  to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;
 
(e)  to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;
 
(f)  to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
 
(g)  Agent, on behalf of the Lender Group and the Bank Product Providers, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Trademarks, Patents, Copyrights and Intellectual Property Licenses
and, if Agent shall commence any such suit, the appropriate Grantor shall, at
the request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.
 
To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
 
11.  Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.
 
14

--------------------------------------------------------------------------------


12.  Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent's interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.
 
13.  Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuation of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that
such Grantor’s Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral have been assigned to Agent, for the benefit of the Lender Group and
the Bank Product Providers, or that Agent has a security interest therein, and
(b) collect such Grantor’s Accounts, General Intangibles and Negotiable
Collateral directly, and any collection costs and expenses shall constitute part
of such Grantor's Secured Obligations under the Loan Documents.
 
14.  Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest for sale and as to the
best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Agent has handled the disposition in
a commercially reasonable manner.
 
15.  Voting Rights.
 
(a)  Upon the occurrence and during the continuation of an Event of Default, (i)
Agent may, at its option, and with prior notice (unless such Event of Default is
an Event of Default specified in Sections 7.4 or 7.5 of the Credit Agreement, in
which case no such notice need be given) to the Grantors, and in addition to all
rights and remedies available to Agent under any other agreement, at law, in
equity, or otherwise, exercise all voting rights, and all other ownership or
consensual rights in respect of the Pledged Interests owned by such Grantor, but
under no circumstances is Agent obligated by the terms of this Agreement to
exercise such rights, and (ii) if Agent duly exercises its right to vote any of
such Pledged Interests, each Grantor hereby appoints Agent, such Grantor's true
and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests
in any manner Agent deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney granted hereby is coupled with an interest
and shall be irrevocable.
 
(b)  For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent and the other members of the Lender Group or the value of
the Pledged Interests or that would be inconsistent with or result in any
violation of any provision of the Credit Agreement or any other Loan Document.
 
15

--------------------------------------------------------------------------------


16.  Remedies. Upon the occurrence and during the continuance of an Event of
Default:
 
(a)  Agent may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law. Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Agent without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any of Grantors or any other Person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), may take
immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at one or more locations where
such Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Agent’s offices or elsewhere, for cash, on
credit, and upon such other terms as Agent may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least 10 days notice to any of Grantors of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code. Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.
 
(b)  Solely for the purpose of enabling Agent to exercise its rights and
remedies with respect to the Collateral under this Agreement or any other Loan
Document, Agent is hereby granted an irrevocable license or other right to use,
without liability to any Grantor for royalties or any other charge, each
Grantor’s labels, Patents, Copyrights, rights of use of any name, trade secrets,
trade names, Trademarks, service marks and advertising matter, URLs, domain
names, industrial designs, other industrial or intellectual property or any
property of a similar nature, whether owned or licensable by any Grantor or with
respect to which any Grantor has sublicensable rights under license, sublicense,
or other agreements, as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent.
 
(c)  Any cash held by Agent as Collateral and all cash proceeds received by
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Secured Obligations
in the order set forth in the Credit Agreement. In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.
 
(d)  Each Grantor hereby acknowledges that the Secured Obligations arose out of
a commercial transaction, and agrees that if an Event of Default shall occur
Agent shall have the right, to the extent permitted under applicable law, to an
immediate writ of possession without notice of a hearing. Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantor may have thereto or the right to
have a bond or other security posted by Agent.
 
17.  Remedies Cumulative. Each right, power, and remedy of Agent as provided for
in this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent, of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by Agent of any or all
such other rights, powers, or remedies.
 
16

--------------------------------------------------------------------------------


18.  Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent's rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
 
19.  Indemnity and Expenses.
 
(a)  Each Grantor agrees to indemnify, defend and hold harmless Agent and the
other members of the Lender Group to the same extent and in the same manner as
the indemnity made by the Borrowers pursuant to Section 10.3 of the Credit
Agreement. This provision shall survive the termination of this Agreement and
the Credit Agreement and the repayment of the Secured Obligations.
 
(b)  Grantors, jointly and severally, shall, upon demand, pay to Agent (or
Agent, may charge to the Loan Account) all the Lender Group Expenses which Agent
may incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any of Grantors to perform or observe any of the provisions hereof.
 
20.  Merger, Amendments; Etc. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES. No waiver of any provision of this Agreement, and no consent to any
departure by any of Grantors herefrom, shall in any event be effective unless
the same shall be in writing and signed by Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment of any provision of this Agreement shall
be effective unless the same shall be in writing and signed by Agent and each
Grantor to which such amendment applies.
 
21.  Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.
 
22.  Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
Grantor, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, this Agreement and the Security Interest granted
hereby shall terminate and this Agreement and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, Agent
will file or authorize the filing of appropriate termination statements or other
release documents to terminate such Security Interests. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Loan Document, or any other instrument or document executed
and delivered by any Grantor to Agent nor any additional Advances or other loans
made by any Lender to Borrowers, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by Agent,
nor any other act of the Lender Group or the Bank Product Providers, or any of
them, shall release any Grantor from any obligation, except a release or
discharge executed in writing by Agent in accordance with the provisions of the
Credit Agreement. Agent shall not by any act, delay, omission or otherwise, be
deemed to have waived any of its rights or remedies hereunder, unless such
waiver is in writing and signed by Agent and then only to the extent therein set
forth. A waiver by Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which Agent would
otherwise have had on any other occasion.
 
17

--------------------------------------------------------------------------------


23.  Governing Law.
 
(a)  THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 
(b)  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE BOROUGH OF MANHATTAN, COUNTY OF NEW YORK, STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).
 
(c)  EACH GRANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES ITS RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY
OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH GRANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
24.  New Subsidiaries. To the extent required by Section 5.16 of the Credit
Agreement or any other applicable provision of any Loan Document, any new direct
or indirect Subsidiary (whether by acquisition or creation) of any Grantor is
required to enter into this Agreement by executing and delivering in favor of
Agent a supplement to this Agreement instrument in the form of Annex 1 attached
hereto. Upon the execution and delivery of such supplement to this Agreement by
such new Subsidiary, such Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any instrument adding an additional Grantor as a party to this
Agreement shall not require the consent of any Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor hereunder.
 
18

--------------------------------------------------------------------------------


25.  Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the Lender Group and the Bank Product Providers.
 
26.  Miscellaneous.
 
(a)  This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.
 
(b)  Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.
 
(c)  Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.
 
(d)  The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.
 


 

19


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.
 


 
GRANTORS:
 
PORTRAIT CORPORATION OF AMERICA, INC.,
a Delaware corporation,
 
 
By: /s/ Donald Norsworthy_________________
 
Its: Executive Vice President and Chief Financial Officer
 
 
PCA LLC,
 
 
a Delaware limited liability company
 
 
By: /s/ Donald Norsworthy_________________
 
Its: Executive Vice President and Chief Financial Officer
 
 
AMERICAN STUDIOS, INC.,
 
 
a North Carolina corporation
 
 
By: /s/ Donald Norsworthy_________________
 
Its: Executive Vice President and Chief Financial Officer
 
 
PCA PHOTO CORPORATION OF CANADA, INC.,
 
 
a North Carolina corporation
 
 
By: /s/ Donald Norsworthy_________________
 
Its: Executive Vice President and Chief Financial Officer
 
 
PCA NATIONAL LLC,
 
 
a Delaware limited liability company
 
 
By: /s/ Donald Norsworthy_________________
 
Its: Executive Vice President and Chief Financial Officer
 
 
HOMETOWN THREADS LLC,
 
 
a Delaware limited liability company
 
 
By: /s/ Donald Norsworthy_________________
 
Its: Executive Vice President and Chief Financial Officer
 
 
PCA FINANCE CORP.,
 
 
a Delaware corporation
 
 
By: /s/ Donald Norsworthy_________________
 
Its: Executive Vice President and Chief Financial Officer
 
 
PHOTO CORPORATION OF AMERICA,
 
 
a North Carolina corporation
 
 
By: /s/ Donald Norsworthy_________________
 
Its: Executive Vice President and Chief Financial Officer
 
 
PCA NATIONAL OF TEXAS L.P.,
 
 
a Texas limited partnership
 
By:PCA NATIONAL LLC,
a Delaware limited liability company
Its:General Partner
 
By: /s/ Donald Norsworthy_______________
 
Its: Executive Vice President and
 
 Chief Financial Officer
AGENT:
WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent
 
By: /s/ Cheri MacDonald_____________________
Name: Cheri MacDonald_____________________
Title: Vice President_________________________



 


 


 


 

 


--------------------------------------------------------------------------------




SCHEDULE 1
 


 
COPYRIGHTS
 


--------------------------------------------------------------------------------




SCHEDULE 2
 


 
INTELLECTUAL PROPERTY LICENSES
 
 
 


--------------------------------------------------------------------------------




SCHEDULE 3
 


 
PATENTS
 


 


--------------------------------------------------------------------------------




SCHEDULE 4
 
PLEDGED COMPANIES
 


 


--------------------------------------------------------------------------------




SCHEDULE 5
 


 
TRADEMARKS
 


 


--------------------------------------------------------------------------------




SCHEDULE 6
 


 
COMMERCIAL TORT CLAIMS
 
[include specific case caption or descriptions per Official Code Comment 5 to
Section 9-108 of the Code]
 


 


--------------------------------------------------------------------------------




SCHEDULE 7
 
OWNED REAL PROPERTY
 


 


--------------------------------------------------------------------------------




SCHEDULE 8
 


 
LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS
 


 
Grantor             Jurisdictions
 
Portrait Corporation of America, Inc.            Delaware
 
PCA LLC                            Delaware
 
PCA Photo Corporation of Canada, Inc.          North Carolina
 
PCA Finance Corp.                      Delaware
 
Hometown Threads LLC                  Delaware
 
American Studios, Inc.                   North Carolina
 
PCA National LLC                      Delaware
 
PCA National of Texas L.P.                 Texas
 
Photo Corporation of America              North Carolina
 


 


 


--------------------------------------------------------------------------------




ANNEX 1 TO SECURITY AGREEMENT
 
FORM OF SUPPLEMENT
 
SUPPLEMENT NO. ____ (this “Supplement”) dated as of _______________, 20__, to
the Security Agreement dated as of July 15, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, including all exhibits and
schedules thereto, the “Security Agreement”) by each of the parties listed as
“Grantors” on the signature pages thereto and those additional entities that
thereafter become “Grantors” thereunder (collectively, jointly and severally,
“Grantors” and each individually “Grantor”) and WELLS FARGO FOOTHILL, INC. in
its capacity as Agent for the Lender Group and the Bank Product Providers
(together with its successors and assigns in such capacity, “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement dated as of July 15, 2005 (as
amended, restated, supplemented or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among PORTRAIT
CORPORATION OF AMERICA INC., a Delaware corporation (“Parent Guarantor”), PCA
LLC, a Delaware limited liability company (“PCA”), each of PCA’s subsidiaries
signatory thereto (such Subsidiaries, together with PCA, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders” (“Lenders”), and Agent, the Lender Group agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof;
 
WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement and/or the
Credit Agreement;
 
WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrowers; and
 
WHEREAS, pursuant to the Loan Documents and subject to Section 5.16 of the
Credit Agreement, certain new direct or indirect Subsidiaries of any Grantor,
must execute and deliver to Agent certain Loan Documents, including the Security
Agreement, and the execution of the Security Agreement by the undersigned new
Grantor or Grantors (collectively, the “New Grantors”) may be accomplished by
the execution of this Supplement in favor of Agent, for the benefit of the
Lender Group and the Bank Product Providers;
 
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
 
1.  In accordance with Section 24 of the Security Agreement, each New Grantor,
by its signature below, becomes a “Grantor” under the Security Agreement with
the same force and effect as if originally named therein as a “Grantor” and each
New Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, each New Grantor, as security for the
payment and performance in full of the Secured Obligations, does hereby grant,
assign, and pledge to Agent, for the benefit of the Lender Group and the Bank
Product Providers, a continuing security interest in and to all personal
property of such New Grantor including, without limitation, all property of the
type described in Section 2 of the Security Agreement to secure the full and
prompt payment of the Secured Obligations, including, without limitation, any
interest thereon, plus reasonable attorneys' fees and expenses if the Secured
Obligations represented by the Security Agreement are collected by law, through
an attorney-at-law, or under advice therefrom. Schedule 1, “Copyrights”,
Schedule 2, “Intellectual Property Licenses”, Schedule 3, “Patents”, Schedule 4,
“Pledged Companies”, Schedule 5, “Trademarks”, Schedule 6, “Commercial Tort
Claims”, Schedule 7, “Owned Real Property,” and Schedule 8, “List of Uniform
Commercial Code Filing Jurisdictions” attached hereto supplement Schedule
1, Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7, and
Schedule 8, respectively, to the Security Agreement and shall be deemed a part
thereof for all purposes of the Security Agreement. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include each New Grantor.
The Security Agreement is incorporated herein by reference.
 

--------------------------------------------------------------------------------


2.  Each New Grantor represents and warrants to Agent, the Lender Group and the
Bank Product Providers that this Supplement has been duly executed and delivered
by such New Grantor and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
 
3.  This Supplement may be executed in multiple counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument. Delivery of a counterpart
hereof by facsimile transmission or by e-mail transmission shall be as effective
as delivery of a manually executed counterpart hereof.
 
4.  Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.
 
5.  This Supplement shall be construed in accordance with and governed by the
laws of the State of New York, without regard to the conflict of laws principles
thereof.
 
[Signature Page Follows]
 


 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.
 
NEW GRANTORS:    [Name of New Grantor]
 




By:     
Name:     
Title:     


[Name of New Grantor]
 




By:     
Name:     
Title:     


AGENT: WELLS FARGO FOOTHILL, INC.,
 
a California corporation,
 
as Agent
 


By:     
Name:     
Title:     


 


--------------------------------------------------------------------------------




EXHIBIT A
 
COPYRIGHT SECURITY AGREEMENT
 
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this ___ day of ___________, 20__, among Grantors listed on the signature pages
hereof ( collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as Agent for the
Lender Group and the Bank Product Providers (together with its successors and
assigns in such capacity, the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement dated as of July 15, 2005 (as
amended, restated, supplemented or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among PORTRAIT
CORPORATION OF AMERICA INC., a Delaware corporation (“Parent Guarantor”), PCA
LLC, a Delaware limited liability company (“PCA”), each of PCA’s subsidiaries
signatory thereto (such Subsidiaries, together with PCA, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders” (“Lenders”), and Agent, the Lender Group agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof;
 
WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement dated as of July 15, 2005 (including
all annexes, exhibits or schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Security Agreement”); and
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Copyright Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
1.  DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.
 
2.  GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Copyright Collateral”):
 
(a)  all of such Grantor's Copyrights and rights in or to Copyright Intellectual
Property Licenses to which it is a party referred to on Schedule I hereto;
 
(b)  all restorations, reversions, renewals or extensions of the foregoing; and
 
(c)  all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future
infringement of any Copyright or any Copyright licensed under any Intellectual
Property License.
 

--------------------------------------------------------------------------------


3.  SECURITY AGREEMENT. The security interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
 
4.  AUTHORIZATION TO SUPPLEMENT. Grantors hereby authorize Agent unilaterally to
modify this Agreement by amending Schedule I to include any future United States
registered Copyrights of Grantors. Notwithstanding the foregoing, no failure to
so modify this Copyright Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent's continuing security interest in all
Collateral, whether or not listed on Schedule I.
 
5.  COUNTERPARTS. This Copyright Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Copyright Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.
 
[signature page follows]
 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 

             
By:     
 
 
Name:     
 
 
Title:     
                         
By:     
 
 
Name:     
 
 
Title:     
             
ACCEPTED AND ACKNOWLEDGED BY:
     
WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent
             
By:     
 
Name:     
 
Title:     
       



 


--------------------------------------------------------------------------------




SCHEDULE I
 
to
 
COPYRIGHT SECURITY AGREEMENT
 
Copyright Registrations
 
 
Grantor
 
 
Country
 
 
Copyright
 
 
Registration No.
 
 
Registration Date
 
                                                                               



 
Copyright Licenses
 


 


--------------------------------------------------------------------------------




EXHIBIT B
 


 
PATENT SECURITY AGREEMENT
 
This PATENT SECURITY AGREEMENT (this "Patent Security Agreement") is made this
___ day of ___________, 20__, among the Grantors listed on the signature pages
hereof (collectively, jointly and severally, "Grantors" and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as administrative
agent for the Lender Group and the Bank Product Providers (together with its
successors and assigns in such capacity, “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement dated as of July 15, 2005 (as
amended, restated, supplemented or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among PORTRAIT
CORPORATION OF AMERICA INC., a Delaware corporation (“Parent Guarantor”), PCA
LLC, a Delaware limited liability company (“PCA”), each of PCA’s subsidiaries
signatory thereto (such Subsidiaries, together with PCA, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders” (“Lenders”), and Agent, the Lender Group agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof,
 
WHEREAS, the members of Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement dated as of July 15, 2005 (including
all annexes, exhibits or schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Security Agreement”); and
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Patent Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
 
1.  DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.
 
2.  GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby grants
to Agent, for the benefit of the Lender Group and the Bank Product Providers, a
continuing first priority security interest in all of such Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Patent Collateral”):
 
(a)  all of its Patents and rights in and to Patent Intellectual Property
Licenses to which it is a party referred to on Schedule I hereto;
 
(b)  all reissues, continuations, continuations-in-part, substitutes, extensions
or renewals of, and improvements on, the foregoing; and
 

--------------------------------------------------------------------------------


(c)  all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future
infringement or dilution of any Patent or any Patent licensed under any
Intellectual Property License.
 
3.  SECURITY AGREEMENT. The security interests granted pursuant to this Patent
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
 
4.  AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give prompt notice in writing to Agent with respect to
any such new patent rights. Without limiting Grantors' obligations under this
Section 4, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new patent rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Patent Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent's continuing security interest in all Collateral, whether or not
listed on Schedule I.
 
5.  COUNTERPARTS. This Patent Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Patent Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.
 
[signature page follows]
 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 

         
 
By:     
 
 
Name:     
 
 
Title:     
 
                     
By:     
 
 
Name:     
 
 
Title:     
 
         
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
WELLS FARGO FOOTHILL, INC.,
 
 
a California corporation
 
 
as Agent
 
             
By:     
 
 
Name:     
 
 
Title:     
 
   







--------------------------------------------------------------------------------




EXHIBIT C


Annex 1 to Pledge and Security Agreement


PLEDGED INTERESTS ADDENDUM


 
This Pledged Interests Addendum, dated as of _________ ___, 20___, is delivered
pursuant to Section 6 of the Security Agreement referred to below. The
undersigned hereby agrees that this Pledged Interests Addendum may be attached
to that certain Security Agreement, dated as of July 15, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, including all
exhibits and schedules thereto, the “Security Agreement”), made by the
undersigned, together with the other Grantors named therein, to Wells Fargo
Foothill, Inc., as Agent. Initially capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Security Agreement
and/or the Credit Agreement. The undersigned hereby agrees that the additional
interests listed on this Pledged Interests Addendum as set forth below shall be
and become part of the Pledged Interests pledged by the undersigned to the Agent
in the Security Agreement and any pledged company set forth on this Pledged
Interests Addendum as set forth below shall be and become a "Pledged Company"
under the Security Agreement, each with the same force and effect as if
originally named therein.
 
The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct in all material respects as to the Pledged Interests listed herein on
and as of the date hereof.
 
[___________________]
 


 
By:      
 
Name:     
 
Title:     
 


 


 


--------------------------------------------------------------------------------






 
 
Name of Pledgor
 
 
Name of Pledged Company
 
 
Number of Shares/Units
 
 
Class of Interests
 
 
Percentage of Class Owned
 
 
Percentage of Class Pledged
 
 
Certificate Nos.
 
                           



 


--------------------------------------------------------------------------------




EXHIBIT D
 
TRADEMARK SECURITY AGREEMENT
 
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this ___ day of ___________, 20__, among Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as Agent for the
Lender Group and the Bank Product Providers (together with its successors and
assigns in such capacity, “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement dated as of July 15, 2005 (as
amended, restated, supplemented or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among PORTRAIT
CORPORATION OF AMERICA INC., a Delaware corporation (“Parent Guarantor”), PCA
LLC, a Delaware limited liability company (“PCA”), each of PCA’s subsidiaries
signatory thereto (such Subsidiaries, together with PCA, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders” (“Lenders”), and Agent, the Lender Group agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof;
 
WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Security Agreement dated as of July 15, 2005 (including
all annexes, exhibits or schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Security Agreement”);
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Providers, this Trademark Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
 
1.  DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.
 
2.  GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Trademark Collateral”):
 
(a)  all of its Trademarks and rights in and to Trademark Intellectual Property
Licenses to which it is a party referred to on Schedule I hereto;
 
(b)  all extensions, modifications and renewals of the foregoing;
 
(c)  all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and
 
(d)  all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future (i)
infringement or dilution of any Trademark or any Trademark licensed under any
Intellectual Property License or (ii) injury to the goodwill associated with any
Trademark or any Trademark licensed under any Intellectual Property License.
 

--------------------------------------------------------------------------------


3.  SECURITY AGREEMENT. The security interests granted pursuant to this
Trademark Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
 
4.  AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors' obligations under this
Section 4, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new trademark rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent's continuing security interest in all Collateral, whether or not
listed on Schedule I.
 
5.  COUNTERPARTS. This Trademark Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Trademark Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.
 
[signature page follows]
 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 

             
By:     
 
 
Name:     
 
 
Title:     
                         
By:     
 
 
Name:     
 
 
Title:     
             
ACCEPTED AND ACKNOWLEDGED BY:
     
WELLS FARGO FOOTHILL, INC.,
a California corporation,
as Agent
             
By:     
 
Name:     
 
Title:     
       



 


 


--------------------------------------------------------------------------------




SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT


 
Trademark Registrations/Applications
 
 
Grantor
 
 
Country
 
 
Mark
 
 
Application/ Registration No.
 
 
App/Reg Date
 
                                                                               



 
Trade Names
 


 
Common Law Trademarks
 


 
Trademarks Not Currently In Use
 


 
Trademark Licenses
 


 


 